FIRST DISTRICT COURT OF APPEAL
                  STATE OF FLORIDA
                 _____________________________

                         No. 1D18-4209
                 _____________________________

VONCEIL BRADFORD,

    Appellant,

    v.

FLORIDA A & M UNIVERSITY
BOARD OF TRUSTEES,

    Appellee.
                 _____________________________


On appeal from the Florida Commission on Human Relations.


                          May 6, 2019


ROWE, J.

     Vonceil Bradford is a student at the College of Pharmacy and
Pharmaceutical Sciences at Florida Agricultural & Mechanical
University. She filed a whistleblower complaint with the Florida
Commission on Human Relations, alleging retaliation by certain
FAMU professors after she lodged complaints against them
regarding their grading practices and concerning their treatment
of her. The Commission notified Bradford that her complaint was
insufficient to trigger a whistleblower investigation and that she
had the right to amend the complaint. Bradford did not amend,
and the Commission dismissed the complaint. We affirm.
    The purpose of Florida’s public employee whistleblower
statute is to “prevent agencies or independent contractors from
taking retaliatory action against an employee who reports to an
appropriate agency violations of law on the part of a public
employer or independent contractor that create a substantial and
specific danger to the public’s health, safety, or welfare.” §
112.3187(2), Fla. Stat. (2018) (emphasis added); see also Kogan v.
Israel, 211 So. 3d 101, 106 (Fla. 4th DCA 2017); Igwe v. City of
Miami, 208 So. 3d 150, 153 (Fla. 3d DCA 2016); Tillery v. Florida
Dep’t of Juvenile Justice, 104 So. 3d 1253, 1254 (Fla. 1st DCA
2013). The statute defines an employee as a “person who performs
services for, and under the control and direction of, or contracts
with, an agency or independent contractor for wages or other
remuneration.” § 112.3187(3)(b), Fla. Stat. (2018). And it
prohibits an agency from dismissing, disciplining, or taking any
other adverse personnel action against an employee.              §
112.3187(4), Fla. Stat. (2018).

     The Commission dismissed the complaint because Bradford
failed to allege any retaliatory action taken against her. This
dismissal was proper. Bradford alleged that her professors
prohibited her from attending classes and subjected her to a
different grading standard and a hostile classroom environment.
But none of these actions were “adverse personnel actions” within
the meaning of the whistleblower statute. § 112.3187(4), Fla. Stat.
(2018). Further, although FAMU is a public employer, Bradford
did not allege that she was an employee of FAMU. She never
alleged that she performed any service for the university or that
she received wages or other remuneration from the university.
Because Bradford failed to allege any employment relationship
with FAMU and failed to allege any retaliatory personnel action,
the Commission properly dismissed the complaint.

    AFFIRMED.

JAY and M.K. THOMAS, JJ., concur.




                                2
                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Marie A. Mattox of Marie A. Mattox, P.A., Tallahassee, for
Appellant.

Shira Thomas, Interim General Counsel; Angelique D.K. Hutchins
and Ana M. Gargollo-McDonald, Associate General Counsel,
Florida A&M University, Tallahassee, for Appellee.




                              3